Exhibit 10.1

 

SONIC AUTOMOTIVE, INC.

2005 FORMULA RESTRICTED STOCK PLAN

FOR NON-EMPLOYEE DIRECTORS

 

ARTICLE 1.    PURPOSE AND EFFECTIVE DATE

 

1.1    Purpose of the Plan.    The purpose of the Sonic Automotive, Inc. 2005
Formula Restricted Stock Plan for Non-Employee Directors (the “Plan”) is to
promote the interests of the Company and its stockholders by providing
Non-Employee Directors with an ownership interest in the Company in order to
more closely align their interests with those of the Company’s stockholders and
to enhance the Company’s ability to attract and retain highly qualified
Non-Employee Directors. The Plan is intended to constitute a “formula plan”
within the meaning of Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act and shall be construed accordingly.

 

1.2    Effective Date.    The Plan has been established effective upon its
adoption by the Board of Directors on February 10, 2005, subject to the
requisite approval of the Company’s stockholders at the 2005 Annual Meeting of
Stockholders.

 

ARTICLE 2.    DEFINITIONS

 

2.1    Definitions.    As used in the Plan, the following capitalized terms
shall have the meanings set forth below:

 

(a)  “Average Market Value” means the average of the closing sale price of the
Common Stock on the principal securities exchange on which the Common Stock is
then traded for the twenty (20) trading days immediately preceding the Grant
Date.

 

(b)  “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

(c)  “Change in Control” means any merger or consolidation in which the Company
is not the surviving corporation and which results in the holders of the
outstanding voting securities of the Company (determined immediately prior to
such merger or consolidation) owning less than a majority of the outstanding
voting securities of the surviving corporation (determined immediately following
such merger or consolidation), or any sale or transfer by the Company of all or
substantially all of its assets or any tender offer or exchange offer for, or
the acquisition, directly or indirectly, by any person or group of, all or a
majority of the then-outstanding voting securities of the Company.

 

(d)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor act thereto.

 

(e)  “Common Stock” means the Class A common stock of the Company, par value
$0.01 per share.

 

(f)  “Company” means Sonic Automotive, Inc., a Delaware corporation, or any
successor thereto.

 

(g)  “Director” means a member of the Board of Directors.

 

(h)  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

(i)  “Grant Date” means the date on which a grant of Restricted Stock is made to
a Non-Employee Director pursuant to Section 6.1.

 

(j)  “Non-Employee Director” means a member of the Board of Directors who is not
an employee of the Company or any of its Subsidiaries.

 

(k)  “Plan” means this Sonic Automotive, Inc. 2005 Formula Restricted Stock Plan
for Non-Employee Directors, as amended from time to time.

 

1



--------------------------------------------------------------------------------

(l)  “Restricted Stock” means Common Stock granted to Non-Employee Directors
pursuant to Article 6, which Common Stock is nontransferable and subject to a
substantial risk of forfeiture.

 

(m)  “Restricted Stock Award” means a grant of Restricted Stock.

 

(n)  “Subsidiary” means a corporation, partnership, limited liability company,
joint venture or other entity in which the Company directly or indirectly
controls more than fifty percent (50%) of the voting power or equity or profits
interests.

 

ARTICLE 3.    ADMINISTRATION

 

Subject to the provisions of the Plan, the Board shall have full and exclusive
power to administer the Plan; to construe and interpret the Plan and any
agreement or instrument entered into under the Plan; to establish, amend or
waive rules and regulations for the Plan’s administration; and to delegate
ministerial administrative responsibilities under the Plan. Determinations made
with respect to an individual Non-Employee Director shall be made without
participation by such Non-Employee Director. All determinations, decisions and
interpretations made by the Board pursuant to the provisions of the Plan shall
be final, conclusive and binding on all parties, including Non-Employee
Directors, the Company, the Company’s stockholders, and any other interested
persons.

 

ARTICLE 4.    STOCK SUBJECT TO THE PLAN

 

4.1    Stock Available Under the Plan.    Subject to adjustments as provided in
Section 4.2, the aggregate number of shares of Common Stock that may be issued
in connection with Restricted Stock Awards granted under the Plan is Sixty
Thousand (60,000) shares. Shares of Common Stock issued under the Plan may be
shares of original issuance, shares held in the treasury of the Company or
shares purchased in the open market or otherwise. Shares of Common Stock covered
by Restricted Stock Awards which are forfeited or canceled for any reason shall
be available for further grants under the Plan.

 

4.2    Adjustments.    In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger, consolidation or similar
transaction or other change in corporate capitalization affecting the Common
Stock, unless the Board should determine otherwise, corresponding adjustments
shall be made to (a) the maximum number and kind of shares that may be issued
under the Plan as set forth in Section 4.1; and (b) the number and kind of
shares that are subject to then outstanding Restricted Stock Awards.
Notwithstanding the foregoing, the Board, in its discretion, shall make such
adjustments as are necessary to eliminate fractional shares that may result from
any adjustments made pursuant hereto. Except as expressly provided herein, the
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Common Stock covered by an outstanding Restricted Stock Award.

 

ARTICLE 5.    PARTICIPATION

 

Each Non-Employee Director shall be eligible to receive Restricted Stock Awards
as described below in Article 6 during his or her tenure as a Non-Employee
Director.

 

ARTICLE 6.    FORMULA GRANTS OF RESTRICTED STOCK

 

6.1    Formula Grants of Restricted Stock.    Subject to the terms of the Plan,
Restricted Stock shall be granted to Non-Employee Directors automatically and
without further action of the Board of Directors as follows:

 

(a)  Annual Grants.    On the first business day following each annual meeting
of the Company’s stockholders beginning with the 2005 Annual Meeting of
Stockholders, each Non-Employee Director who is then a member of the Board shall
receive a grant of Restricted Stock consisting of that number of shares that
equals $60,000 divided by the Average Market Value of the Common Stock as of the
Grant Date, rounded up to the nearest whole share. The Restricted Stock shall
vest in full on the earlier of (i) the first anniversary of the Grant Date or
(ii) the day before the next annual meeting of the Company’s stockholders
following the Grant Date. Vesting on any such date is subject to continued
service as a Director (whether or not in the capacity of a Non-Employee
Director) through such date.

 

2



--------------------------------------------------------------------------------

(b)  Interim Grants to New Non-Employee Directors.    If a Non-Employee Director
initially becomes a member of the Board during a calendar year but after the
annual meeting of the Company’s stockholders has been held for such year, the
Non-Employee Director shall receive a grant of Restricted Stock, effective as of
the date of such initial appointment to the Board, consisting of that number of
shares that equals $60,000 divided by the Average Market Value of the Common
Stock as of the Grant Date, rounded up to the nearest whole share. The shares
covered by such grant of Restricted Stock shall vest in full on the first
anniversary of the Grant Date. Vesting on such date is subject to continued
service as a Director (whether or not in the capacity of a Non-Employee
Director) through such date.

 

6.2    Nontransferability.    The shares of Restricted Stock may not be sold,
assigned, conveyed, pledged, exchanged, hypothecated, alienated or otherwise
disposed of or transferred in any manner to the extent they remain unvested.

 

6.3    Termination of Service.    In the event that a Director’s service on the
Board terminates for any reason, all shares of Restricted Stock not vested at
the time of such termination shall be immediately and automatically forfeited by
such Director.

 

6.4    Change in Control.    Notwithstanding any other provision of the Plan,
all outstanding shares of Restricted Stock shall be deemed vested as of (a) the
date of consummation of a tender offer or exchange offer that constitutes a
Change in Control or (b) the third business day prior to the effective date of
any other Change in Control.

 

6.5    Stockholder Rights.    Except as otherwise provided by the Plan, a
Non-Employee Director who has been granted Restricted Stock shall have the
rights and privileges of a stockholder as to such Restricted Stock, including
the right to vote such Restricted Stock and the right to receive dividends, if
and when declared by the Board of Directors. With respect to any shares of
Restricted Stock received as a result of adjustments under Section 4.2 hereof
and also any shares of Common Stock that result from dividends declared on the
Common Stock, the Non-Employee Director shall have the same rights and
privileges, and be subject to the same restrictions, as apply generally to
Restricted Stock under the Plan.

 

6.6    Award Agreement.    Each grant of Restricted Stock shall be evidenced by
an award agreement executed by the Non-Employee Director and the Company that
contains the Grant Date of the Restricted Stock and the other terms and
conditions applicable thereto.

 

6.7    Issuance of Restricted Stock/Stock Certificates.    A grant of Restricted
Stock may be evidenced in such manner as the Company shall deem appropriate,
including without limitation, book-entry registration or the issuance of a stock
certificate (or certificates) representing the number of shares of Restricted
Stock granted to the Non-Employee Director, containing such legends as the
Company deems appropriate and held in custody by the Company or on its behalf,
in which case the grant of Restricted Stock shall be accompanied by appropriate
stop-transfer instructions to the transfer agent for the Common Stock, until the
restrictions lapse and the shares of Restricted Stock become vested. The Company
may require the Director to deliver to the Company a stock power, endorsed in
blank, relating to the shares of Restricted Stock to be held in custody by or
for the Company.

 

ARTICLE 7.    AMENDMENT, SUSPENSION AND TERMINATION

 

The Board may at any time, and from time to time, amend, suspend or terminate
the Plan in whole or in part; provided, that no amendment, suspension or
termination shall be effective unless approved by the stockholders of the
Company (a) to the extent stockholder approval is necessary to satisfy the
applicable requirements of the Exchange Act or Rule 16b-3 thereunder, any New
York Stock Exchange, Nasdaq or securities exchange listing requirements or any
other law or regulation; or (b) to the extent the Board determines, in its
discretion, that stockholder approval is desirable even if such stockholder
approval is not expressly required by the Plan or applicable law or regulation.
Unless sooner terminated by the Board, the Plan shall terminate ten years from
the date the Plan is adopted by the Board. No further Restricted Stock Awards
may be granted after the termination of the Plan, but the Plan shall remain
effective with respect to any then outstanding Restricted Stock Awards. Except
as otherwise provided herein, no amendment, suspension or termination of the
Plan shall adversely affect in any material way the rights of a Non-Employee
Director under any outstanding Restricted Stock Award without the Non-Employee
Director’s consent. Notwithstanding the foregoing, it is expressly contemplated
that the Board may amend the Plan or the terms of any outstanding Restricted
Stock Award in any respect it deems necessary or advisable to comply with
applicable law, including, but not limited to, Section 409A of the Code and
applicable guidance thereunder, without obtaining the individual consent of any
Non-Employee Director who holds an outstanding Restricted Stock Award.

 

3



--------------------------------------------------------------------------------

ARTICLE 8.    TAX MATTERS

 

8.1    Withholding.    To the extent applicable, a Director that has received a
Restricted Stock Award under this Plan shall pay or make provision for payment
to the Company the amount necessary to satisfy any federal, state or local
withholding requirements applicable to any taxable event arising in connection
with the Restricted Stock Award. The determination of the withholding amounts
due in such event shall be made by the Company and shall be binding upon the
Director. The Company shall not be required to deliver any shares of Common
Stock unless the Director has made acceptable arrangements to satisfy any such
withholding requirements. Notwithstanding the foregoing, nothing in this Section
shall be construed to impose on the Company a duty to withhold where applicable
law does not require such withholding.

 

8.2    Section 83(b) Election.    If a Non-Employee Director makes an election
pursuant to Section 83(b) of the Code with respect to Restricted Stock, the
Non-Employee Director shall be required to promptly file a copy of such election
with the Company as required under Section 83(b) of the Code.

 

ARTICLE 9.    GENERAL PROVISIONS

 

9.1    Restrictions on Stock Ownership/Legends.    The Board, in its discretion,
may establish guidelines applicable to the ownership of any shares of Common
Stock acquired under this Plan as it may deem desirable or advisable, including,
but not limited to, time-based or other restrictions on transferability
regardless of whether or not the Common Stock is otherwise vested. All stock
certificates representing shares of Common Stock issued pursuant to this Plan
shall be subject to such stock transfer orders and other restrictions as the
Board may deem advisable and the Board may cause any such certificates to have
legends affixed thereto to make appropriate references to any applicable
restrictions.

 

9.2    No Guarantee of Continued or Future Service on the Board.    Nothing in
the Plan or any award agreement shall be construed to confer upon any Director
any right to continued or future service on the Board of Directors.

 

9.3    Unfunded Plan.    To the extent that any person acquires a right to
receive Common Stock under the Plan, such right shall be only contractual in
nature unsecured by any assets of the Company or a Subsidiary. Neither the
Company nor any Subsidiary shall be required to segregate any specific funds,
assets or other property with respect to any Restricted Stock Awards under this
Plan. With respect to receipt of Common Stock, a Director (and any person
claiming through him) shall have only the status of an unsecured general
creditor of the Company.

 

9.4    Requirements of Law.    The granting of Restricted Stock Awards under the
Plan shall be subject to all applicable laws, rules and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required. To the extent applicable, the Plan is intended to comply with all
provisions of Rule 16b-3 or any successor rule under the Exchange Act, unless
determined otherwise by the Board.

 

9.5    Approvals and Listing.    The Company shall not be required to grant any
Restricted Stock Awards or issue any certificate or certificates for shares of
Common Stock under the Plan prior to (a) obtaining any required approval from
the stockholders of the Company; (b) obtaining any approval from any
governmental agency which the Company shall, in its discretion, determine to be
necessary or advisable; (c) the admission of such shares of Common Stock to
listing on any national securities exchange on which the Company’s Common Stock
may be listed; and (d) the completion of any registration or other qualification
of such shares of Common Stock under any state or federal law or ruling or
regulation of any governmental body which the Company shall, in its sole
discretion, determine to be necessary or advisable. The Company may require that
any Non-Employee Director granted a Restricted Stock Award hereunder make such
representations and agreements and furnish such information as it deems
appropriate to assure compliance with the foregoing or any other applicable
legal requirement. Notwithstanding the foregoing, the Company shall not be
obligated at any time to file or maintain a registration statement under the
Securities Act of 1933, as amended, or to effect similar compliance under any
applicable state laws with respect to the Common Stock that may be issued
pursuant to this Plan.

 

9.6    Other Corporate Actions.    Nothing contained in the Plan shall be
construed to limit the authority of the Company to exercise its corporate rights
and powers, including, but not by way of limitation, the right of the Company to
adopt other compensation arrangements or the right of the Company to authorize
any adjustment, reclassification, reorganization, or other change in its capital
or business structure, any merger or consolidation of the Company, the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its business or assets.

 

4



--------------------------------------------------------------------------------

9.7    Gender and Number.    Except where otherwise indicated by the context,
any masculine term used herein shall also include the feminine, and the plural
shall include the singular and the singular shall include the plural.

 

9.8    Severability.    The invalidity or unenforceability of any particular
provision of this Plan shall not affect the other provisions hereof, and the
Board may elect in its discretion to construe such invalid or unenforceable
provision in a manner which conforms to applicable law or as if such provision
was omitted.

 

9.9    Governing Law.    To the extent not preempted by federal law, the Plan,
and all award agreements hereunder, shall be construed in accordance with and
governed by the laws of the State of North Carolina (excluding the principles of
conflict of law thereof).

 

5